Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 1 of 12        PageID 5214



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION

                                           )
  KASIE STEVENS-BRATTON,                   )
  individually and on behalf of            )
  all others similarly situated,           )
                                           )
            Plaintiff,                     )
                                           )
  v.                                       )          No. 2:15-cv-2472
                                           )
                                           )
  TRUGREEN, INC.,                          )
                                           )
            Defendant.                     )
                                           )

                                          ORDER


            Before the Court is Defendant TruGreen, Inc.’s (“TruGreen”)

  Objections to the Magistrate Judge’s Order Granting Motion to

  Conduct Expert Discovery, filed on April 23, 2020.               (ECF No. 206.)

  Plaintiff Kasie Stevens-Bratton responded on May 7, 2020.                    (ECF

  No. 209.)       TruGreen replied on May 18, 2020.         (ECF No. 220.)

            For   the    following     reasons,    TruGreen’s     Objections    are

  OVERRULED.       The Magistrate Judge’s order is AFFIRMED.

       I.     Background
            Stevens-Bratton    filed    this   putative   class   action   against

  TruGreen, alleging violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227 (the “TCPA”).              (ECF No. 1.)    Stevens-Bratton

  alleges, inter alia, that TruGreen called her cellular telephone

  several times without her permission using an automatic telephone
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 2 of 12   PageID 5215



  dialing system (“ATDS”), 1 a violation of 47 U.S.C. § 227(b)(1)(A).

  In October 2017, TruGreen filed a motion for summary judgment,

  arguing, in part, that its telephone dialing system is not an ATDS.

  (ECF No. 109-1 at 6-13.) Stevens-Bratton opposed summary judgment,

  arguing, inter alia, that she had not had a sufficient opportunity

  to conduct discovery about the features of TruGreen’s telephone

  dialing system and that she needed “an opportunity for her expert

  to review information obtained in discovery . . . .”          (ECF No. 117

  at 6.)

        About three weeks after TruGreen filed its motion for summary

  judgment, the Court entered a scheduling order setting “merits

  (non-expert) discovery” to be completed by July 31, 2018.               (ECF

  No.   116   at   4.)   The   Court    expressly   reserved   the    parties’

  opportunity to conduct expert discovery.            (Id.) (“The Parties

  request to approach the Court and submit an additional proposed

  scheduling order in order to schedule expert discovery and class

  certification briefing at the conclusion of the merits (non-

  expert) discovery phase.”).          July 31, 2018 came and went.        The

  parties did not request further discovery because they were waiting




  1
    “The TCPA defines an ATDS as ‘equipment which has the capacity (A) to
  store or produce telephone numbers to be called, using a random or
  sequential number generator; and (B) to dial such numbers.’” Gary v.
  TrueBlue, Inc., 786 F. App’x 555, 556 (6th Cir. 2019) (citing 47 U.S.C.
  § 227(a)(1)).
                                        2
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 3 of 12             PageID 5216



  for   the     Court’s    decision     on   TruGreen’s        motion    for     summary

  judgment. 2    (See ECF No. 178; No. 206 at 9; No. 220 at 3-4 ¶ 7.)

        On February 4, 2020, the Court granted in part, and denied in

  part, TruGreen’s motion for summary judgment.                       (ECF No. 192.)

  Addressing      TruGreen’s     ATDS    arguments,       the    Court    found     that

  “Stevens-Bratton had not yet had a substantive chance to procure

  any     discovery       responses,    deposition        testimony,       or     expert

  testimony.”      (ECF No. 192 at 8-9.)               The Court said that “[t]he

  parties have had the opportunity for further discovery.                       They can

  now address summary judgment on Stevens-Bratton’s [ATDS claims]

  with the benefit of an adequate record.” 3               (Id. at 9.)

        On February 14, 2020, the Court held a status conference at

  which    Stevens-Bratton       asserted        the    need    to    conduct     expert

  discovery.      (ECF No. 198.)        Stevens-Bratton subsequently filed a

  motion to conduct expert discovery, (ECF No. 199), which the Court

  referred to the Magistrate Judge, (ECF No. 201).                   On April 9, 2020,

  the Magistrate Judge granted Stevens-Bratton’s motion to conduct

  expert discovery. (ECF No. 205.) The Magistrate Judge found that:

        [C]ourts often admit expert testimony about the technical
        features of purported ATDSs. The court cannot conclude any
        expert testimony Stevens-Bratton may develop would be so

  2
    In September 2018, TruGreen filed another motion for summary judgment,
  addressing Stevens-Bratton’s other claims. (ECF No. 156.)
  3
   Although the Court’s commentary might be interpreted to hold that the
  parties need not conduct further discovery, the Court did not
  conclusively rule on the issue of expert discovery. Stevens-Bratton’s
  arguments at the February 14, 2020 status conference were well-taken.
  The Court allowed subsequent briefing on the issue.
                                             3
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 4 of 12          PageID 5217



         clearly inadmissible as to bar discovery. . . . Expert
         discovery may well be helpful in identifying the technical
         features of Trugreen’s call system and allowing the parties
         to develop their arguments about whether Trugreen’s system
         qualifies as an ATDS. . . . Though it would perhaps have been
         better practice to move to conduct expert discovery earlier,
         given this context, Stevens-Bratton’s delay was not so
         egregious as to constitute a waiver.

  (Id. at 3-4) (citations omitted.)                On April 23, 2020, TruGreen

  timely objected to the Magistrate Judge’s order.                 (ECF No. 206.)

     II.    Jurisdiction
         The Court has jurisdiction over Stevens-Bratton’s claims.

  Under 28 U.S.C. § 1331, United States district courts have original

  jurisdiction “of all civil actions arising under the Constitution,

  laws,    or    treaties   of    the    United    States.”      Stevens-Bratton’s

  complaint alleges violations of the TCPA.                 (ECF No. 1.)    The Court

  has federal question jurisdiction.              See Mims v. Arrow Fin. Servs.,

  LLC,     565   U.S.   368,     376    (2012);    accord    Charvat   v.   EchoStar

  Satellite, LLC, 630 F.3d 459, 463-65 (6th Cir. 2010).

     III. Standard of Review
         Pursuant to Federal Rule of Civil Procedure 72(a), when a

  magistrate judge issues a non-dispositive order, “[a] party may

  serve and file objections to the order within 14 days after being

  served with a copy.”           Fed. R. Civ. P. 72(a).        “The district judge

  in the case must consider timely objections and modify or set aside

  any part of the order that is clearly erroneous or is contrary to

  law.”    Id.; see also 28 U.S.C. § 636(b)(1)(A); LR 72.1(g)(1).                This

  standard of review is “limited.”                Massey v. City of Ferndale, 7
                                 4
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 5 of 12    PageID 5218



  F.3d 506, 509 (6th Cir. 1993).        The “clearly erroneous” standard

  applies to factual findings made by the magistrate judge.             Gandee

  v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio 1992), aff’d, 19 F.3d

  1432 (6th Cir. 1994) (citation omitted).           The “contrary to law”

  standard applies to his legal conclusions.             Turner v. City of

  Memphis, No. 17-cv-2447, 2019 WL 430934, at *2 (W.D. Tenn. Feb. 4,

  2019).     Rule    72(a)   requires   “considerable    deference      to    the

  determinations of magistrates.”       In re Search Warrants Issued Aug.

  29, 1994, 889 F. Supp. 296, 298 (S.D. Ohio 1995) (citing 7 Moore’s

  Federal Practice ¶ 72.03).       Deference “is especially appropriate

  where the magistrate judge has managed a . . . case from the outset

  and developed a thorough knowledge of the proceedings.”             Hyland v.

  Homeservices of Am., Inc., No. 3:05-cv-612, 2012 WL 1680109, at *3

  (W.D. Ky. May 14, 2012) (internal citation, quotation marks, and

  alterations omitted).

        A magistrate judge’s factual findings are clearly erroneous

  when, on review of the entire record, “although there is evidence

  to support [the findings], the reviewing court . . . is left with

  the   definite    and   firm   conviction   that   a   mistake      has    been

  committed.”      United States v. U.S. Gypsum Co., 333 U.S. 364, 395

  (1948); see also In re Burke, 863 F.3d 521, 528 (6th Cir. 2017)

  (citation omitted); United States v. Hurst, 228 F.3d 751, 756 (6th

  Cir. 2000).   “[T]he test is whether there is evidence in the record

  to support the lower court’s finding, and whether its construction
                                   5
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 6 of 12     PageID 5219



  of that evidence is a reasonable one.”            Heights Cmty. Cong. v.

  Hilltop Realty, Inc., 774 F.2d 135, 140-41 (6th Cir. 1985) (citing

  Anderson v. City of Bessemer City, 470 U.S. 564, 573-74 (1985)).

        “When examining legal conclusions under the ‘contrary to law’

  standard, the Court may overturn ‘any conclusions of law which

  contradict or ignore applicable [or binding] precepts of law, as

  found in the Constitution, statutes, or case precedent.’”                 Doe v.

  Aramark Educ. Res., Inc., 206 F.R.D. 459, 461 (M.D. Tenn. 2002)

  (quoting Gandee, 785 F. Supp. at 686); see also 32 Am. Jur. 2d

  Fed. Cts. § 140 (2018) (“A magistrate judge’s order is contrary to

  law when it fails to apply or misapplies relevant statutes, case

  law, or rules of procedure.”).          “Although legal authority may

  support an objection, the critical inquiry is whether there is

  legal authority that supports the magistrate’s conclusion[;]” if

  so, the magistrate judge did not act contrary to law.             Carmona v.

  Wright, 233 F.R.D. 270, 276 (N.D.N.Y. 2006) (citing Tompkins v.

  R.J. Reynolds Tobacco Co., 92 F. Supp. 2d 70, 79 (N.D.N.Y. 2000)).

  “That    reasonable   minds   may   differ   on   the   wisdom   of   a    legal

  conclusion does not mean it is clearly erroneous or contrary to

  law.”    Id. (citing Moss v. Enlarged City Sch. Dist. of City of

  Amsterdam, 166 F. Supp. 2d 668, 670 (N.D.N.Y. 2001)).

     IV.   Analysis

        TruGreen argues that the Magistrate Judge acted contrary to

  law when he decided that: (1) expert discovery is necessary or
                                6
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 7 of 12           PageID 5220



  helpful     to    resolve    another    round       of   summary    judgment;     and

  (2) Stevens-Bratton did not waive her opportunity to take expert

  discovery.       (ECF No. 206 at 13-20; No. 220 at 1 ¶ 1.)

         TruGreen    fails    to   establish     that      the   Magistrate    Judge’s

  conclusions were contrary to law.              Fed. R. Civ. P. 72(a). In its

  objection to the Magistrate Judge’s order, TruGreen makes many of

  the arguments it made to the Magistrate Judge.                   (Compare ECF No.

  206 at 13-14, 17-18, with No. 200 at 13, 17-18) (reciting arguments

  verbatim.)       TruGreen is not entitled to a different result simply

  because     it    disagrees      with   the    Magistrate        Judge’s    ultimate

  conclusion.       See Draper v. University of Tennessee, No. 08-1125,

  2010 WL 11493685, at *1-2 (W.D. Tenn. June 7, 2010).

     A. Expert Discovery

         TruGreen argues that the Magistrate Judge acted contrary to

  law when he decided that expert discovery would be necessary or

  helpful in deciding summary judgment.               (ECF No. 206 at 13-17.)

         In reaching his decision that “[e]xpert testimony may well be

  helpful in identifying the technical features of Tru[G]reen’s call

  system,” the Magistrate Judge cited Eldridge v. Pet Supermarket,

  Inc., No. 18-cv-22531, 2020 WL 1076103, at *7 (S.D. Fla. Mar. 6,

  2020), and Morgan v. On Deck Capital, Inc., No. 3:17-cv-00045,

  2019   WL   4093754,    at    *3   (W.D.      Va.   Aug.   29,     2019),   for   the

  proposition that “courts often admit expert testimony about the

  technical features of purported ATDSs.”                    (ECF No. 205 at 3.)
                                 7
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 8 of 12         PageID 5221



  TruGreen argues that “[t]his Court does not need an expert to

  conclude [that] TruGreen’s [telephony system] do[es] not violate

  the TCPA[,]” because “[m]any courts in many jurisdictions have

  granted summary judgment to defendants without the aid of expert

  testimony where the defendant . . . offers proof that its telephony

  system   cannot    function    as    an   ATDS.”      (ECF   No.    206   at   14)

  (collecting cases.)

        TruGreen’s    argument    fails     for   two   reasons.      First,     the

  proposition that courts sometimes grant summary judgment on the

  ATDS issue without expert testimony is not equivalent to the

  proposition that expert testimony is barred in determining whether

  a specific telephony dialing system can function as an ATDS.

  Second, although there may be legal authority to support TruGreen’s

  argument, see, e.g., Wattie-Bey v. Modern Recovery Sols., No. 1:14-

  CV-01769, 2016 WL 1253489, at *4 (M.D. Pa. Mar. 10, 2016), report

  and recommendation adopted, No. 1:14-CV-1769, 2016 WL 1242194

  (M.D. Pa. Mar. 30, 2016) (not addressing any issue of expert

  testimony    but    granting        summary     judgment     when    there     was

  insufficient evidence in the record to support plaintiff’s claim

  that he was called using an ATDS), there is legal authority to

  support the Magistrate Judge’s conclusion, see, e.g., Eldridge,

  2020 WL 1076103, at *7; Morgan, WL 4093754, at *3; Perez v. Rash

  Curtis & Assocs., No. 16-cv-03396, 2019 WL 1491694, at *4 (N.D.

  Cal. Apr. 4, 2019) (“[T]he function and capacities of [telephony]
                                  8
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 9 of 12         PageID 5222



  devices bear on the central factual issues before the trier of

  fact, [the expert’s] opinions on these topics are relevant.”).

  TruGreen     cites     no    binding,     contradictory       authority.       The

  Magistrate Judge did not act contrary to law.                 See White v. City

  of    Cleveland,     417    F.   Supp.   3d   896,   909–10   (N.D.    Ohio   2019)

  (“[T]here is clearly legal authority that supports the Magistrate

  Judge’s decision, and the fact that [a case] provides some support

  for the [objector’s] argument is not enough to conclude [that] the

  Magistrate Judge’s decision was . . . contrary to law.”).                       The

  Magistrate Judge’s order is not contrary to law for failing to

  follow nonbinding precedent.

       B. Waiver

         TruGreen argues that the Magistrate Judge acted contrary to

  law when he concluded that Stevens-Bratton had not waived her

  request for expert discovery.            (ECF No. 206 at 17-20.)        Whether a

  party has waived an opportunity is a legal question.                  See E.E.O.C.

  v. Burlington N. & Santa Fe Ry. Co., 621 F. Supp. 2d 603, 606 (W.D.

  Tenn. 2009).

         Waiver is the intentional relinquishment or abandonment of a

  specific opportunity or course of action.                Cf. PolyOne Corp. v.

  Westlake Vinyls, Inc., 937 F.3d 692, 697 (6th Cir. 2019) (quoting

  United States v. Olano, 507 U.S. 725, 733 (1993)). Waiver requires

  either the actual intent to relinquish an opportunity or course of

  action or conduct that would warrant such an inference.                        See
                                9
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 10 of 12   PageID 5223



  O’Sullivan Corp. v. Duro-Last, Inc., 7 F. App’x 509, 516 (6th Cir.

  2001) (internal quotation and citation omitted).              To establish

  waiver, there must be a clear, unequivocal, and decisive act of a

  party showing such a purpose to relinquish.             See 28 Eclavea &

  Surette, American Jurisprudence, Estoppel and Waiver § 183 (2nd

  ed.) (citing D & S Realty, Inc. v. Markel Ins. Co., 280 Neb. 567,

  588 (Neb. 2010), and Commonwealth ex rel. Pennsylvania Attorney

  Gen. Corbett v. Griffin, 596 Pa. 549, 566 (Pa. 2008)).

        In reaching his decision that Stevens-Bratton had not waived

  her opportunity to conduct expert discovery, the Magistrate Judge

  said that “Stevens-Bratton moved for expert discovery promptly

  after the court’s ruling on the first summary judgment motion[,]”

  and that “given this context, [her] delay was not so egregious as

  to constitute a waiver.”        (ECF No. 205 at 4.)       TruGreen argues

  that the Magistrate Judge erred in finding that Stevens-Bratton

  had “moved for expert discovery promptly” because Stevens-Bratton

  made the “strategic decision” to wait “19 months” to request expert

  discovery, which is not “prompt[].”        (See ECF No. 206 at 19-20.)

        A brief review of the timing in this case establishes the

  “context” to which the Magistrate Judge referred.          (ECF No. 205 at

  4.)   The parties agreed that Stevens-Bratton could move the court

  for expert discovery after merits discovery ended.            (See ECF No.

  116 at 4.)     Merits discovery ended on July 31, 2018.          (Id.)    In

  September 2018, TruGreen filed an additional motion for partial
                                 10
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 11 of 12    PageID 5224



  summary judgment, addressing Stevens-Bratton’s claims unrelated to

  the ATDS issue.      (ECF No. 156.)       Stevens-Bratton spent the next

  two months responding to that motion.          (See ECF Nos. 162, 163.)

  That motion became ripe at the end of November 2018.                 (See ECF

  Nos. 170, 171.)      A little more than three months later, in March

  2019, the Court held a status conference at which the parties

  agreed to put the case on hold until the Court ruled on the pending

  summary judgment motions.       (See ECF No. 178.)      In part, this was

  done to promote judicial economy and spare both parties expense if

  the Court granted either dispositive motion.         On February 4, 2020,

  the Court issued an order that disposed of the pending summary

  judgment motions.      (ECF No. 192.)     On February 14, 2020, ten days

  later, Stevens-Bratton asked to conduct expert discovery.                (See

  ECF No. 198.)      Stevens-Bratton could only have requested expert

  discovery within a seven-month period (August 2018 – March 2019),

  two months of which she spent responding to TruGreen’s motion for

  summary judgment. Given the short time and the two pending summary

  judgment motions, the Court agrees with the Magistrate Judge that

  it was not “egregious” for Stevens-Bratton not to request expert

  discovery.     (ECF No. 205 at 4.)        The context of the litigation

  does not support a conclusion that Stevens-Bratton intentionally,

  “clear[ly],     unequivocal[y],     and    decisive[ly]”   abandoned      her

  opportunity to conduct expert discovery.         PolyOne Corp., 937 F.3d

  at 697; American Jurisprudence, Estoppel and Waiver § 183.                The
                                 11
Case 2:15-cv-02472-SHM-tmp Document 226 Filed 06/10/20 Page 12 of 12   PageID 5225



  Magistrate Judge did not err in concluding that Stevens-Bratton

  did not waive her opportunity to conduct expert discovery.

  V.    Conclusion

        For    the   foregoing    reasons,    TruGreen’s    objections     are

  OVERRULED.    The Magistrate Judge’s order is AFFIRMED.



        So ordered this 10th day of June, 2020.




                                      /s/ Samuel H. Mays, Jr.
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE




                                       12
